 

United States District Court
Kastern District of New Bork

 

 

pone X
AFS/IBEX, a division of METABANK,
Plaintiff,
THIRD AMENDED CONM-
v. PLAINT
18 Civ. 631
AEGIS MANAGING AGENCY LIMITED, as Managing Agent of L.D.W.
SYNDICATE 1225 AT LLOYD’S, CRC INSURANCE A.K.T.
SERVICES, INC., and TRANSPORTATION WRITERS, INC., Plaintiff demands trial by jury
Defendants.
---- x

 

Plaintiff, by its attorney, STEVEN G. LEGUM, as and for its complaint, respectfully alleges:

1. Plaintiff AFS/TBEX (“APS”) is a division of MetaBank, a national bank existing by virtue of and
under the laws of the United States with its place of business in the State of Texas. AFS does business in the
State of New York as an insurance premium finance company.

2. Upon information and belief, Aegis Managing Agency Limited is a corporation existing by virtue
of and under the laws of Great Britain which is the managing agent of Syndicate 1225, which does business
on the Lloyd’s of London Exchange (“Aegis”). Aegis underwrites insurance risks in the United States and is
authorized and admitted to do so under the laws of the State of New York.

3. Upon information and belief, CRC Insurance Services, Inc. (“CRC”) is a corporation existing by
virtue and under the laws of the State of Alabama.

4. Upon information and belief, CRC is licensed in the State of New York as an insurance brokerage
firm and does business as such within the State of New York.

5. Upon information and belief, Transportation Writers, Inc. (“Transportation”) is a corporation ex-
isting by virtue of and under the laws of the State of New York and is licensed by the Department of Finan-
cial Services of New York as an insurance brokerage firm.

6. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 in that there is complete

diversity and the amount in controversy is in excess of $75,000.00, exclusive of interests and costs.

 
 

7. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391 in that one of
the defendants, Transportation, is a citizen of New York with its place of business within the Eastern District
of New York and that the insurance policy upon which this action is based covered a risk for a New York in-
sured located within the Eastern District of New York.

8. Upon information and belief, Aegis underwrote two policies of insurance for Red Hook Con-
struction Group-II, LLC (“Red Hook”).

9. Upon information and belief, one policy was an umbrella policy and the other a general Hability
policy, both of which incepted on October 3, 2016.

10. Upon information and belief, the total premiums for the two policies was $3,320,960.00.

11. Plaintiff financed the aforesaid premiums at Red Hook’s request and advanced the sum of
$2,988,864.00 to Aegis, through its representatives, as directed.

12. Such financing was made pursuant to a premium finance agreement executed by Red Hook and
forwarded to plaintiff by Red Hook’s insurance broker, Transportation. The premium finance agreement is
annexed hereto as exhibit “A.”

13. Pursuant to the terms of such premium finance agreements between Red Hook and the plaintiff,
the funds financed were to be repaid to the plaintiff, together with interest.

14. In the premium finance agreement, the insured, Red Hook, assigned its rights to unearned and
return premiums to plaintiff.

15. The defendants were duly, properly, and lawfully notified of the assignment of unearned and re-
turn premiums to the plaintiff.

16. Upon information and belief, Aegis underwrote an additional policy of insurance for Red Hook.
Upon information and belief, such policy was an umbrella policy which incepted on March 26, 2017.

17. Upon information and belief, Aegis, at or about the time that it underwrote the aforesaid um-

 
 

brella policy extended the term of the general liability policy which it had previously underwritten.

18. Upon information and belief, the total premiums for such umbrella policy and for the extension
of the general liability policy was $2,905,760.00.

19. Plaintiff financed the aforesaid premiums at Red Hook’s request and advanced the sum of
$1,783,788.16 to Aegis, through its representatives, as directed.

20. Such financing was made pursuant to a premium finance agreement executed by Red Hook and
forwarded to plaintiff by Red Hook’s insurance broker, Transportation. The premium finance agreement is
annexed hereto as exhibit “B.”

21. In the premium finance agreement, Transportation represented that the “policies can be canceled
by Insured or the company and the unearned premiums will be computed on the standard short rate or pro
rata basis.” Such representation, among others, was made and signed by an authorized agent of Transporta-
tion.

22. Upon information and belief, Transportation placed the aforesaid insurance through CRC who,
in turn, procured the policies of insurance from an authorized agent of Aegis.

23. Pursuant to the terms of the premium finance agreement (exhibit “B”) between Red Hook and
the plaintiff, the funds financed were to be repaid to the plaintiff, together with interest.

24. In the premium finance agreement, the insured, Red Hook, assigned its rights to unearned and
return premiums to plaintiff.

25. The defendants were duly, properly, and lawfully notified of the assignment of unearned and re-
tur premiums to the plaintiff.

26. The insured, Red Hook defaulted, in whole or in part, on such payments.

27. Upon the default of the insured, plaintiff, pursuant to the premium finance agreements and the

controlling statutes, directed the cancellation of the underlying policies of insurance issued by Aegis.

 
 

28. Upon information and belief, the aforesaid polices of insurance were canceled by Aegis.

FIRST COUNT AGAINST AEGIS MANAGING AGENCY LIMITED, as
Managing Agent of SYNDICATE 1225 AT LLOYD’S

29. At the time the above policies were or should have been canceled, upon information and belief,
at least $1,603,342.02 was due as and for return and/or unearned premiums from defendant Aegis.

30. Aegis has failed and refused to forward such sums to the plaintiff, although duly demanded.

31. By virtue of the foregoing, the Aegis owes plaintiff the sum of $1,603 ,342.02.

SECOND COUNT AGAINST CRC INSURANCE SERVICES, INC.

32. Prior to accepting the premium finance agreements forwarded to plaintiff and prior to advancing
the premiums, on October 14, 2016 and March 28, 2017, plaintiff placed a call to CRC to confirm the
existence of the policies and certain terms thereof. A representative of CRC advised plaintiff on both occa-
sions that none of the policies had fully earned premium provisions.

33. Plaintiff justifiably relied upon such representations.

34. CRC knew that plaintiff would rely upon such representations since insurance premium finance
loans are collateralized loans and the premium finance lender relies upon the existence of collateral, to wit:
unearned premiums in the making of the loan, but for which neither plaintiff or any premium finance lender
would make such loan.

35. Aegis has advised plaintiff that there are provisions in the policies of insurance by virtue of
which the premiums were either auditable and/or loss sensitive, as a result of which unearned premiums
would not be computed on either a standard short rate or pro rata formula.

36. Aegis maintains that the premiums were fully earned, notwithstanding the fact that the insurance
policies were canceled prior to their stated terms.

37. CRC knew the terms of the coverage, including the terms and conditions of the premiums and

how they are earned, having placed it with Aegis.

 
 

 

38. By virtue of the foregoing the representations made by CRC to plaintiff, upon which plaintiff jus-
tifiably relied were false and incorrect and known by CRC at the time made to be false and incorrect.

39. Upon information and belief, CRC knew that Red Hook required a loan in order to pay the pre-
miums for the insurance which CRC placed for it.

40. Upon information and belief, CRC obtained a commission for the placing of the aforesaid insur-
ance.

41. But for the representations made by CRC to plaintiff, plaintiff would not have made the premium
finance loans to Red Hook and CRC would not have received a commission.

42. By virtue of the foregoing, plaintiff has been damaged in the sum of $1,603,342.02.

43. There is now due and owning to the plaintiff from defendant CRC the sum of $1,603,342.02.

THIRD COUNT AGAINST TRANSPORTATION WRITERS, INC.

44. In the premium finance agreements, Transportation represented that the “policies can be can-
celed by Insured or the company and the unearned premiums will be computed on the standard short rate or
rata basis.” Such representation, among others, was made and signed by an authorized agent of Trans-
portation.

45. Upon information and belief, Transportation placed the aforesaid insurance through CRC who,
in turn, procured the policies of insurance from an authorized agent of Aegis.

46. Plaintiff justifiably relied upon such representations.

47. Transportation knew that plaintiff would rely upon such representations since insurance premium
finance loans are collateralized loans and the premium finance lender relies upon the existence of collateral,
to wit: unearned premiums in the making of the loan, but for which neither plaintiff or any premium finance
lender would make such loan.

48. Aegis has advised plaintiff that there are provisions in the policies of insurance by virtue of

 
 

which the premiums were either auditable and/or loss sensitive, as a result of which unearned premiums
would not be computed on either a standard short rate or pro rata formula.

49. Aegis maintains that the premiums were fully earned, notwithstanding the fact that the insurance
policies were canceled prior to their statement terms.

50. Transportation knew the terms of the coverage, including the terms and conditions of the premi-
ums and how they are earned, having placed it with Aegis.

51. By virtue of the foregoing the representations made by Transportation to plaintiff, upon which
plaintiff justifiably relied were false and incorrect and known by Transportation at the time made to be false
and incorrect.

52. Upon information and belief, Transportation knew that Red Hook required a loan in order to pay
the premiums for the insurance which it placed for it.

53. Upon information and belief, Transportation obtained a commission for the placing of the afore-
said insurance.

54. But for the representations made by Transportation to plaintiff, plaintiff would not have made the
premium finance loans to Red Hook and Transportation would not have received a commission.

55. By virtue of the foregoing, plaintiff has been damaged in the sum of $1,603,342.02.

56. There is now due and owning to the plaintiff from defendant Transportation the sum of
$1,603 ,342.02.

WHEREFORE, plaintiff respectfully prays for judgment on the first count against Aegis Managing
Agency Limited as managing agent of Syndicate 1225 at Lloyd’s in the sum of $1,603,342.02, on the second
count against CRC Insurance Services, Inc. in the sum of $1,603,342.02, and on the third count against
Transportation Writers, Inc. in the sum of $1,603,342.02, together with interest, costs, and disbursements.

Dated: Mineola, New York
February 20, 2019

 
 

Case 2:18-cv-00631-WFK-AKT Document 41 Filed 02/20/19 Page 7 of 13 PagelD #: 213

To:

HURWITZ & FINE, P.C.
1300 Liberty Building
Buffalo, New York 14202

LEWIS BRISBOIS BISGAARD & SMITH LLP

77 Water Street
New York, New York 10005

STEVEN G, LEGUM
Attorney for Plaintiff
170 Old Country Road

Mineola, New York 11501
(516) 873-9300

by:

 

~Stéven G. Legum

 
Case 2:18-cv-00631-WFK-AKT Document 41 Filed 02/20/19 Page 8 of 13 PagelD #: 214

EXHIBIT A
PREMIUM FINANCE AGREEMENT ICOMMERCIAL

AS 5) DDITIONAL PREMIUM
A division of MetaBank® aAcct# / Os zp

 

 

 

 

 

 

 

 

 

 

AFS/IBEX A division of AGENT'S NAME AND ADDRESS CODE: A163302 | BORROWER'S NAME AND ADDRESS
MetaBank® . | Transportalion Writers Inc RED HOOK CONSTRUCTION GROUP-I, LLC
20 Broadhollow Rd 82 E Main St
PO Box 224528 Ste 10074 Bay Shore, NY 74706
- Dallas, TX 75222-4528 Melville, NY 11747 (631) 844-4504
Tel: (800) 299-5626 (631) 425-5111
Fax (214) 954-0537
A. Total B. Down pnpals C.Document [D. Amount E. Finance | Fe TOTAL OF oEANNUAT
‘ Payment Tincipa Stamp Tax Finance MENTS
Premiums Balance (A-B+G} Charge (D +E) RATE
S  _2,905,760.00 ($ 1,121,971.84/§  1,783,788.16)5 O.00/$ 1,783,788.16/$ — 135,705.81|$ 1,919,493.97 5.990 %
, NUMEER OF PAYMENTS AMOUNT OF EACH PAYMENT FIRST PAYMENT DUE
Payment Schedule :
17 $ 142,914.41 4/26/2047 (Monthly)

 

 

 

 

Quote Number: 1708544

Date Generated: 3/23/2017 14:59:40 AM SCHEDULE OF POLICIES

 

 

 

 

 

 

 

 

 

 

 

NAME OF THE INSURANCE COMPANY AND
POLICY PREFIX | EFFECTIVE DATE TYPE OF POLICY
AND NUMBER OF POLICY NAME/ADDRESS OF GENERAL OR POLICY COVERAGE TERM PREMIUM
ISSUING AGENT
TSI 3/26/2017 C06238Lioyds Of London ‘ UMB +9 800,000.00
G05874-CRC insurance Svs-NY Jericho Emd, Taxes/Fees 0.00
[ME:25.000 %, GX:10) IPR] Fin. Tayes/Fees 30,160.00
TBI 10/3/2016 C05238-"Lloyds OF Londen GL 24 2,000,000,00
G05574-CRC Insurance Svs-NY Jericho Emd. Taxes/Fees 0.00
[ME:25.000 %, CX:40} AU, PR] Fin, TexesiFees 75,600.00
700% OF ALL FEES AND TAXES . nau
° Muar BE INCLUDED TOTAL PREMIUMS must agree with Block "A" above TOTAL | $ 2,805,760.00
623.87, 1,274, . , .
509,623.87, 1,274, 164.29 Security Agreement

1. DEFINITIONS: The above insured (Borrower” or“Insured’) is tha debtor. AFS/IBEX A division of MelaBaak®), is the lender to whom the dab! is owed {LENDER}. Singular words shall mean plural and vice
versa as may be requited in order lo give the eqreemenl meaning “insurance company or company", “instrence policy or policy’, and "pretium" refer ta those ilems listed under ‘Schedule af Policies”.

2, PROMISE TO PAY: Borrower promises fo pay LENDER the (ola! amount in Block"F* above unbil paid in full. This total equals tha amount finenced togelher wih interest al (he rate denlified above
comauled in accordance with the Rule of 78's. The monthly payment amount rellected above will be due on the same day each month. Payments include principal and interest. Insured wil pay
LENGER al ils address above, or such olher place LENDER may designale in vsiling, .

3. SECURITY INTEREST: Bomewer hereby grants LENDER a secprily interest in all insurance policies fisted herein and all unzemed premium, telemed premium, dividend payments, and loss payments
which reduce he unearned premiums thereof ("Collateral"), Borrower assigns tt LENDER as security for the total amount payable in Ihis Agreement any of the above which may become payable under
(ha Insurance policies, subject to any morigages or toss payee inlerests. Borawer agrees fo lake whalever actions are requested by LENOER to parfect and conlinue LENDER'S securily inlerest in the
Collateral,

4, LATE CHARGE: For any installment payment received more lhen five {5} days (orsuch grealer number of days required by appioable Law) after the due dale, Borrower agreas fo pay alale charge of up
(a 5% of such inslallment.

The undersigned waranis and agrees:

NOTICE TO INSURED: (f) DO NOT SIGN this agreement until you have read all pages and filled in any blank spaces. (2) When signed batow by you, or on your behalf, you (Borawer) acknowadge feceipl
of acopy ihis Agreement|, altest to haying full power and authority to ener into this Agreement and sign on behalf of ell enlities named above as Borrowers, and thal you understand and egree to the
provisions printed above and in the ADDITIONAL PROVISIONS seclion of this Agreement and thal both the fronl and any subsequent Pages consfituta the Agreement belveen Borrower and Lender. (3) You
understand that fhis is for commercial policies and he producer may be receiving compensation fram the LENDER forthe preparation agd administralion of his Agreement as furtherdeseribed below.

AGREBS T) THE PROVISIONS OF THIS, AGREEMENT, INCLUDING THE

  
  
 

Borrower hereby requests LENDER {a pay the financed pariion of its insurance poliey premiums lisled above, on its behalf a
PROVISIONS ABOVE AND THOSE THAT FOLLOW. .

Date 3.0.7
ae ee
#1708544 PRN.032317 CFG:CverrideTK L101 DP9%38.642 REAPSIBEXTKOD:0 BM:lnvoice. Otd ForAt6

Tha undersigned warrants and agrees: PRODUCER REPRESENTATIONS:
(I) Insured has received a copy of {his agreement, (2) the policies ara in full force and effect and the information in the schedule of poficies and lhe premlums ate correct, (3) Insured has
aulhorized this transaction, recognizes the security interest assigned herein, (4) to bold in trust for LENDER any payments made er credited te Insurad through or to the undersigned, direclly,
indirectly, actually or conelructively by any of the insurance companies and to pay the monies to LENDER upon demand to salisfy the then oulstanding indebtedness of Insured and that any en
the undersigned now has or hereafler may require on any relum premium arising oul of he above listed insurance policies is subordinated to LENDER Ken orsecurity itevest herein, (6) thera are
no exceptions to the policies financed olher than those indicated and the policies comply with LENDER'S eligibility requirements, {6} the policies can be cancelled by Insured or ihe company and
the unsarned premiums will be computed on the standard short rate or pra rata table except as indicaled, (7} thal iFlnsured is subject of ip hrupey or Insstereyprersescinestterstteed :
tothe LENDER, (8) The originator of this finance agreement may receive compensalion fom the lender for alding ia the preparation ofthis‘agreement ang

is included ja the finance charge above,

 

Slomarear Miaka es

   

MAR 28 2017

Date _3 2A 44 SIGNATURE OF DULY AUTHORIZED AGENT OR BROKER OF INSUREDIS)

 

 

 

INPUT? - AFSIBEX_PFA_METAVO2Z(02/17) AFS/BEX: or2

 

     
RED HOOK CONSTRUCTION GROUP-II, LLG
Quote# 1708544

5

&,

ADDITIONAL PROVISIONS OF SECURITY AGREEMENT

DEFAULT: Each ofthe following shall constitute an event of default under this Agreement:
(a) Insured does not pay eny installment according to Lie tarme of this Agreement
(b} LENDER, in good fetth, belleves that the policy has bean cancalled, modified, fs no ionger In effect, or was naver|n existence.
(c) Insured does not comply with any of the terms of lhis Agreement
{d) Insured or insurer votuntarily or laveluntarily bacomes the subject of a bankruptcy, receivership or any olher kind of Insolvency proceeding,
{a} If insured Is @ business and stops doing business or ceasas to be qualified fo do buslness, LENDER al its option may enforee payment of this debt wilhout recowse to [he
secutily given fo LENDER. :
(Any warranty, representation or statement made or furnished fo LENDER by Borrawar or on Borrower's behelf under this Agreement is false or misleading Is any material
reapect, silher now or at the me made or furnished, or becomes false of misteading at any time thereafter. .
CANCELLATION AND LENDER'S RIGHTS IN EVENT OF DEFAULT: In the event of defaull, LENDER may cancel fhe insurance policies and the unpaid balance dua lo LENDER shall
be Immediately due by Borrower. Borrower heraby waives prasentment, protest, and notice of dishonor. No delay or omission on LENDER’s part io exercise any ight or power arising

_ hereunder will impale any such right or power or bs considered a walver of such right or povrar, nor will Lender's action or Inaction Impelr any such sight or pawor, Any payments made fo

a

10

H,

12,
413.
44,

45,

16.

17.

18.

43.

~ other,

LENDER alter LENDER's Nolice.of Cancallalion of the Insurance polloles has been malled may be creditad io tha Borrower's account without affecting the acceleration of this Agrasment
and without any lability er obligation on LENDER's part to request reinslalementof {he cancelled Insurance policies. If there [s a balance due afiar LENDER recelvas the uneamed.
premiums, dividends, or loss payments from Lhe Insurance company then Bomewer will pay the balance to LENDER wilh Interest al the rale shown In thls contracl, [LENDER requests
reinstatement, Borrower agrees thal LENDER has no Siabilityto Sarower il the policy Is not reInstated. Only the insurance company has the authority to reinstate a polcy financed
pursuant fo lits Agresment

PREPAYMENTIREFUNDS: Borrower shall hava the right fo prepay, in whole or in part, the emounts dua hereunder af any time without penally. Wf Borrower pays the toial amount In
Block "F* on page f early, Borrower shall recelve a feluad of the Uneamed finance charge computed fn accordance wilh the Rule of 78s. [fsuch prepayment in ful occurs betore the 1st
installment dia date, lender shall retaln the finance cherca which could be retelned if tha 1st Installment period were 1 monlh and the loan were prepaid In full on the fst installment die
date, Any dnance chatge in excess of such amounts shall be refunded to Borrower, Ifa refund Js less than $1.00, no refund shall be made.

DOCUMENT STAMP TAX: Fees assessed for stale and goverment recording services as determined by applicable law.

RETURNED CHECK GHARGE: Ifany payment mada by check is relumed because Insured had no account or Insufficient funds in the payor bank, Insured will be charged $15 If
permilied by applicable faw, cae -- : .

LIMITED POWER OF ATTORNEY: Benower [trevocably appoints LENDER as Its Allomey-In-Fact with ful authosily to cancel the insurance policies, and recelva all sums
assigned to LENDER or In which ithas grantad LENDER a security interest, LENDER may execute end deliver on Borrower's behalf al documents, Insiniments of payment, forms, and
notices of any kind relaling to the insurance policies In furlherance of lhls Agreement .

ATTORNEYS’ FEES AND EXPENSES: LENDER may hira or pay someone elsa fo kelp collect uader this Agreement If Borrower dees not pay, Borrower will pay LENDER alll costs
ativally Incurred, subject to any liniis under applicable law, Including reasonable attoxneys' faes, expenses for bankruptcy proceedings (Including efforis lo modlly ot vacate any
automate stay or Injunction}, and appeals. [fnot prohibited by applicable faw, Borrower wil also pry any court costs.

SPECIAL INSURANCE POLICIES: If the Insurance policy issued to insured is audilable or is a reporllng form policy or subject fo relrospective raling, Borrower agreas fo promplly pay
ihe insurance company the diffesence belween he actual sarned premium generatad for ihe policy and the premlums financed under this Agreement

ADDITIONAL PREMIUMS: Only those premiums shown will be advanced on behalf of Bowower. Payment ofany additional premiums Is the responstblllly of Borrower, Should the
Borrower dasire fo finance any addlfonal premiums, writen raquest must ba provided lo LENDER. .

SUCCESSORS AND ASSIGNS: All legal rights given to LENDER shall benefit LENDER's successors and assigns, insured egrees not fo assign the policy without LENDER’s wrilfen
consent except for the Interest of morigagaes and loss payaes.

BORRGWER WARRANTIES AND REPRESENTATIONS:

(@) Bosrowerwarrants lo LENDER that the Insurance policies listed In the ebova schedule have heen Issued to Insured and are in full force and effect and thal ihe Borrower has not
assigned any interast In the policles except for the Interest of morigagees and loss payees, :

{b} Borrower represents that ils not Insclvant or presently the subject of any Insolvency proceeding, nor are any such proceedings contemplated, or If the aamed Borrower Is the
subjact of such proceading, Borrower has nolfled LENDER in writing.

{c} The execution and delivery of thls Agreement will nat violate any fav or agreement govamiag Barrawer or fo which Borrower Is a parly, and Its certificate or aricles of
incorporation and bylaws do net prohlbft any term er condition of thls Agreement. .

fd) Borrower wifi promplly nolify LENDER in wiiling at LENDER'S address on the first page of thls Agreement {or such olher addresses as LENDER may designate trom time te time)
prior to any change in Borrower's name, addrass, ar any olher change that direclly or indireclly relates to this Agreement

RIGHT OF SETOFF: To the extent permilled by applicable taw, LENDER reservas a tight of sefoff in ali Borrower's accauals wilt LENDER, This includes all accounts Borower halts
jolntly wilh someone else and all accounts Borrower may open In the fulure. ‘This does not include any accounts for which selaffwould ba prohibited by applicable lay, Borawer
aulhorizas LENDER, te the extent pemmiited by applicable law, fo charge or setoif all sums owed 1o LENDER agalns! any and all such accounts, and, at LENDER'S option, to"
administratively freeze all such accounts to prolect LENDER'S charge and setoff rights provided In this paragraph.

JURY WAIVER! LENDER and Borrower hereby walve the right to any jury trial In any actlon, proceeding, or counterclaim brought by elther LENDER or Bonower againsl tha

GOVERNING LAW AND VENUE: Thls Agreement wil be governed by federal law applicabla to LENDER and, lo tha extent nol preempled by federal lev, the laws of he Slate of Soulh
Dakota wilhout regard {0 its conflict of law provistons, If there fs a lawsuit, Borrower agrees upon LENDER'S request to submil to the Judsdiclon of the courts of Lincale County, Stale of
South Dakota,

GENERAL PROVISIONS: Enty into ihis financing arrangement [s not a condition of cblaining insurance. You may opLio pay the premium for such Insurance withoul financing such
pramtum, or to obtain financing from some olher saurce ifyou choose, [Eany provision cantalned in this Agreement should be Invaiid, illegal, or unenforceable in any respect, it shali net
affect of Impalr ihe validity, legality, and enforceablllly of the remalning provistons of this Agraement. Failure fo exercise any of ils sights cr remedies under thls Agreement shall nol
result in any waiver by LENDER oj those tights. Allrepresentaloas, waranlles, and agraements made by Borrower in this Agreement shall survive the execution and delivery of thls

Agreement, shell be continuing In nature, and shall ramaln in full farce and effect unlil such ime es Borrower's indebtedness Is pata In full.

USA PATRIOT ActiCustomer Identlficatlon Program Disclosure Notice:

‘To help the government fight the funding of terrorism and money. laundering actlvitles, U.S, Federal law requires financlal institutlons fo obttaln, verify, and record Information
that identifies each parson (Indlvldual(s} or busInesa(ss)) thal Is granted a foan. What thls means for you: As part of thls premium finance agreement, you will be asked for your
name, address, federal employer Identlfcaffon number and other information that allows us fo identify you. You may also he asked to provida other Identifying documents.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER HAS READ AND UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER AGREES 70 THETERMS OF
THIS AGREEMENT, BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS AGREEMENT.

 

RECEIVED
MAR 28 2017

 

 

INPUT! - AFSIBEX_PFA_METAV02(02/17) AFS/IBEX Page 2 of 2

 
Case 2:18-cv-00631-WFK-AKT Document 41 Filed 02/20/19 Page 11 of 13 PagelD #: 217

EXHIBIT B
BES aay ERE PREMIUM FINANCE AGREEMENT icommerciaL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

an? _- [ADDITIONAL PREMIUM
A division of MefaBaak? . ° recta PE LT
AFSIBEX A division of | AGENT'S NAME AND ADDRESS CODE: Ai16330 | BORROWER'S NAME AND ADDRESS
MetaBank® ‘Transportation Wilters Ine RED HOOK CONSTRUCTION GROUP, LLC
20 Broadhollow Ret 83 E Main St
PO Box 224598 Ste 10074 Bay Shore, NY 11706
Dallas, 7X 75222-4528 Melville, NY 11747 {831} 847-450
Tel: (800) 299-5626 (631) 425-5711 , ,
Fax (214) 954.0537
r Down Document] , Amott Financed Finances TOTAL OF ANNUAL
A. Total Promiams |B. payment |S seams Tax P-(s minus B pus Cc} charge | payments {DPLUSE) | PERCENTAGE RATE
$  — 3,320,960.00/% 332,098,00/5 O.00/§ 2,986,864.00 1S 63,783,30]5 3,057,547,30 4,990-%
* AMOUNT OF aa kis
. NUMBER OF PAYMENTS FIRST PAYMENT DUE
Payment Schedule EACH PAYMENT. —_
40 S$ —- 305,764.73 1183/2016 (Monthly)
’ Quote Number 1513764
Date Generated: 40/7/2046 2:07:53 PA SCHERULE OF POLICIES
; | NAME OF THE INSURANCE COMPANY AND
POLICY PREAIX | EFFECTIVE DATE TYPEOF | POLICY
NAMEVADDRESS OF GENERAL OR POLICY PREMIUM
AND NUMBER |” OF PoLicy ISSUES Agen COVERAGE | TERM
TRI . '  taseois CO5d4¢-Scotisdale Insurance Company UME 2 |: 4,200,000.0
GO8S74-ORC Insurance Svs-NY Jericho Emi, TeesiFees | . 0.00
IME‘25.000%, OCH] PR} Fin, TedasiFees "45,360.00
Tat iofs2018 «== | C05228-"Lloyds OF London GL 12 2,000,000.00
G05574-ORC Insurance SyeMY Jericho Emd od 0.00
[ME:25.000%, CX40] TAU, PRI Fin, Talesifees 75,600.00
ae MUSTEE INCLUDE TOTAL PREMIUMS must agree with Block "A above TOTAL | $ 3,320,980.00
7,420,524.00,4.868,040.00 Security Agreement

t ea ne ages am instrad (Basra once isthe debtor, AFSABEX A dvison af hlaban ste fender to whom tvs Geis owed (LENDER), Snglor wets sto meen pr ad ve
VeIse ms imay be: required in acta In-give the agreement moaning "insurance chngany ar company’. "asneance policy of pofey”, and "premiua’ rmlecta those ems Eeted under’ Schock of Paticies,

% "PROMISE TO PAY: omen prombes io pay LENDER the int antount in Block *F* above anil paid in sat. This tote aquale the principal amount of he aroun! feanced together with ioteresi at ihe rain
Wantiied shove compited in arconlance wth ihe Aula of 28s, ‘The reonthly payraent aneuntrafecied above wil be daz on the sameday exch month. Payments ineude pdccipal antinterest,
Insured wk pay LENDER at fis address shave, orsucd her placeENDER hay designate in writing, . ‘

3. SECURITY INTEREST: Bosower hereby grents LENDER a secmlly hievesl Spall ictonmmcs poties Reled haven and ollunserned pretaom, telumat premium, dividend payments, end loss paynig
which reduce ihe oneamed premiunis themed {*Callateral'), Boroser assigns ka LENDER as socuily for fhe lola amoerdl payabhean thes Agroestent any of theubave which may become payable under

*ansurarice potas, subject pany marigagae of lose payoa intaresis, Gomorraragsees to lake whatever actors are requested by LENDER to perfocl and conten LENDERS sect intorastin the
eral : A

4, MATE CHARGE: Upon defaut Of Baymont of any instante fess thon fe days foreach gracernorobor cf days required by applic au), Bonwit agredsto pay ala charge upbater
such instalimen .

‘The undeescoed werranls end agrees:

ROTICE TO INSURED: {l) DOROT SIGH this agreement zeit you have madiall pages and fied in any blank spaces. (7} When signed betes by-you, bran yourbehall, you (Soctewedd scknowlodae recelal
ofa cooy this Agremien!, wiles! fo faving fal power and auihodly to enteranlo his Apres are sign on babalf of af enities named shove as Gorewers, ane that you understand end agrea lobe .
pnovisions printed abova and in fe AODTFICNAL PROMISIONS section ofthis Agrassient and haf both lhe fond.and ony subsequent pages carsiilede the Agmmement between Bommwer end Lensiae, £5) Yous
taxterstand thal this fs for commendal noliies are? the Producer may be neseiviog = compansalion fren the LENDER forthe on andl 3) minisivation of this Agreement as luther desertbed baiew.

Dorower homeby coquesis LENDER to pay Die financed portico of lis Misurance pabsy prema isted above, oa is Gehall and AGRI Ui PROVISIONS OF THIS AGREEMENT, INCLUDING THE

PROVISIONS ABOVE AND T! THAT FOLLOW.

    
     
 
 

Datefy) 2 / fo, . 4 ;

G2 1513767 PRNSOO Te Cr GLU venIOenT L101 OPt90,000 APAPSISEXMY ARSP-TW DESO BMchveice Cire cx

EGIRN MEMOS — . .
The undersigned watranis and agrees: PRODUCER REPRESENTATIONS:

(i) insuredhas teseived a copy of this agreement, 42) the policies ave in Sill force and affect and the infoanationin he schedule of pofties end the premiums ate cometh {3} Insured has
authorized his bensariog, recognizes the seanily lolensl assigned heran, (4) to hold in ust for LENDER any payments marie oc erected tn Insured Ghrovgh of to the indersigned, dlrectty,

* indicestly, achally orconsiruclively by any of the insuranica companing Bad to pay tha monies ip LENDER upon demand to saiisiy tha then outstanding indabtadness of Insured and that any fen
Se undersigned now has of herealier may require on any selusti premium aising out of the abave feted Insurance policies [s suberdineled lo LENDER Gen oc Sccuriy inlerest herein, (5) hove are
no exceptions to the policies financed other than those indicated and the policies comply wilh LENDER'S elighiy requanen's, (6) tie poltes rai be cancelted by Inswed or the company and
the uneamed premiums wil be competed an fhe-standeed short tate erpeo-raia ble on fon end on rn sey Procenctes, (Lmaust be disciosad
tothe LENDER, (8} The adginator of nis Erance agracment may tecelve compensation fom lhe tender for aiding in the prenaralion of eement Brace premiums which

is included in fhe Shance charge show. RECEN/ED
Date belt SIGNATURE/GF DULY AUTHORIZED AGENT Ep REOCEREE REDS)

. INPUT! - AFSIBEX_PFA_METAVO1{(O1/13 Page fafa

APSABEX

 

 

 

 
ADBITIGNAL PROVISIONS OF SECURITY AGREEMENT

&. DEFAULT: Each of the following shed consifiuie an event of detent imder this Agrsemant;

{2} Inscred does not pay any Instatnant according fo tha donne ortiisAgreement .

ih) LENDER in good faith, beleves ial the poly has bean-cancelod, moded, fs ne longer in effet orwasneverin arstance, °

fg} fnecind doas not comply wih any of the lenms of fils Agreument.

i fnsured oF Insurer velintarlly or involuntailly becomes fhe subjoct of a innkruptcy, racelereli or eay oer ad af Insolvency procesding, .

a ‘rea gaa asnees eu siors doing business of ceases & be qualified io de bushoss, ER ai lis option may anforce payment of this debt withcel recourse (o ths

(} Anywarenty, representaton or statement nace of fumtshad Io LENDER by Borrower of on Borrower's beheif under this Agresment is falseor misleading in any tetera
Fesped, ekhernowor et he Emo mada ordimnished, oc becomes lalse orralsleading al any ime thorealler. . .

6. CANCELLATION ANG LENDER'S RIGHTS Wl EVERY OF DEFAPE?: [n fho-event of dafaull, LENDER may cancel iheingurance policies and the unpaid balance dw lo LENDER shal
bo inmediately chia by Borewer, Soerewar hereby walves peasontment, profast, and nofica ofdishone. Nodelayor omission ca LENDER'S part fo exerefee any sghtor power aising
hereunder wil impale anny euch right ov power or ba considered a waiver of stich fight oF power, nor wil Lender's action or inaction knpair any such fighter power. Any payments mada to
LENDER afler LENDER’s Nolicg of Cancellation of the insurance policies fas been melted may ba arectied ts Ine Borowa's acoount without affecting the geceleraten ofthis Agreement
aael Without any labilly of obligallon on LENDER'S part io request reinstatement of tha eaxicetted ineurenca polos, ther is a balanon due eller LENDER recelues theunearned
premise, dividends, of lose paymonis eva fie hisurance company then Borrower wil pay Ihe balance  LERDER with Infessst al [ine rats shown ia his contract. *LENQER requests
Fabric tment, Pano digress fet ENDER hae a abtity lo Borrower ifthe potcy Is nokzelnstated. Only ke Incursnee compeny has the authocly to reinstate a poley Financed
pursuant i Agreana .

7, PREPAYMENTIREFURDS: Ronower shall have the ight prepay, in whole or ln part, Hie amounts due hereunder al any ima without peneliy, U'Berover pays the lolol smoumlin
Block on page 4 early, Boerowee shal recelvs areiund of tie unaanted nance chame computed fr accordance wih lhe Ruleal 7g. [such pepayrnent in ddl cours before the ist
inclelinent due data, lender shall rolain the fiance charge which could be retained if Ihe Set nctaliment paved worn { month end the loan wars prapal in fall on the ‘sl nstaliment due
dais, Any faadee chaye tn xcass of such antaunts shel ba relinded to Barewer, ifarefunedis less han $4.00, a0 relond shall be made,

8 DOCUMENT STAMP TAX: Fos assasnaxt for siste ond govemment recording sarviogs ax dolermined by appiicabla Jaw.

4 RET ED CHEDK CHARGE: lfany payment mada by check s tolumad bexanse {nsured had no account or insufficient funds inthe payer bank, Inset wil be charged $15y
pernitied by applicable [av ft ’

40. LATE CHARGE [Fa payments mors than 10 days inka, Insured agrees to pay a lain cheree up be S% of onck dethqueht or unpakdinelaiment pennitied by applicable iw,

1, LIMITED POWER OF ATTORNEY: Borewar brevocably appalnis LENDER os its Afomey-Ii-Facl-with {ull authatly to caree! the hsitmacs polidss, snd pecche all sums
assigaed fo LENDER orin witch (thas granted LENDER'a soourllyinteres, LENDER may avecute and delveron Bosrewers behalf al documants, Insinuments af payment, fonns, and

“notiges of any find relating f the lnsuranes podkias bi furlheranes eftals Agreement. 7

2. aye stiri rier ae Sige i ely ccecl ude Bis restart f Earowar dose vi Ce ae nae ENDER al costs
& hicurred, subjoct lo any tis under appiicatls tov, inclucing reasonable attorneys’ foes, expenses or benkropicy proceadngs Trodly or vacals dny
atamnabosiay of injunciicn}, and eppeals, [Thal prohibited by applicable taw, Borger wil also pay any court costs. ;

1% SPECIAL INSURANCE POLICIES: Ifthe insuranca Ply Issued fo Insurovt is wudinbis ors a reposting form goby or subjectto telreapsclive rating, Bowrower agiees fo momplly pay
tha lnetrerios company the ciiereoce belreon the metal camed premio generated for ihe podey and the peemims financed under this Agreement,

14 ADOITIONAL PREMIUMS: Only (hose pracdums showt wil be advanced on behalf of forower. Payment of any ecdtional premiums fs th responsibiiiy of Bertower. Should the
Borrower desta ls finence any additional xeniums, wilted beqiest must he provided to LENDER.

45, SUCCESSORS AND ASSIGNS) Al legal tights pivan fo LENDER shall pensit LENDER'S suocessots and assigns, insured agrees not ia ascign ike pelloy wilhoul LENDER's wiles
congent erent for theinlerest of morgepees and lost payess, . .

18. BORROWER WARRANTIES AND REPRESENTATIONS:
fa} Borowarwerants to LENDER that ihe insurance poliokes fislodin tha above schedulo have besa lesited te insured ard ava iit full Force end effect and that the Borower hes rot

sssigned amy fvlerest in tao onictes axcond for tha Interest of mortgenans and lose payoes, ;

i) Somowerrapmseots that Hig sof neolvent or peesanlly iho subject of ary Insaivency proceeding, not are any such proceedags contemplated, oc Iffie named Boroweris the
subject of such proceeding, Boapwer has neled LENDER in wring, - .

(cf The axacution and delivery of this Agreament wit not violate any law or agreement geveming Borawer orto which Sorreaveris 2 paiiy, and fis carilirats or arieles of
incarporalion and bytays do act prohibit eny tenn or condition of fhls Agrnement.

{) Borrower! pomplly notify LENGER io wring zt LENDER'S mekieoes on the firel pgs of ils Agronmsnt {or stich other addresses as LENDER may dathmale fom Ema is ting}
piforto any shanga [a Rorowe's name, address, or any ollier change lol drecty or ciety titsles lo this Agreement.

42, RIGHT OF SETOFF: Yo the extent permilled by applicable law, LENDER roservea tight of satoff in all Bomawar's accounts with LENDER. ‘This includes fi accounts Sorower holds
Jonty wih someone else end all accoiints Borrower may opanla the fizure. “This does notinciude eny accounla for whitch soloff would ba prohiblied by appiicalis kw. Bormwer
sathorizes LENDER, fo the ediend parmitied by enpfi fate, lo change ar saloffall sums curved fo LENDER egatnst anyand all sucvaccounts, and, aELENDERS colon, fo *
administratively eeze at such eccounts to profect LENDER'S change und anioff dghis provided in this paragraph,

18, JURY WAIWER: LENDER and Borrower hereby walve te right to any jury i:ked i any action, proceeding, or coustercdelm broughd by elther LENDER or Horeower agalystthe
offer, : os

19. GOVERNING LAW AND VENUE: Tits Agreament wil be-govemed by federal iaw appticablo fo LENDER amd, to the axtent notpresmpled by federal, the laws of tha Stele of South
Dalla oct rad to fs Santict claw provisions, 4 tere: by a lawenit, Borrower agrees upad LENDER'S request{o submit to fhe kelsdiciion of the courts of Leneain Connly, State of

Bouth D

20, GENERAL PROVISIONS: Enty inte lita fianncing anengementis not a condEon of obtaining Inauaries, You may ovtlo pay the premio for suet Instemnne without Banchig such
‘premium, or fo obiain Srancing diem some olker source if you choose, ifany provision cettiainad in (iis Agreement shouki be Invalid, Tegal or menioteable in any respect, shall no}
effect orimpeit the valldiy, leqellly, end enlarcashllty of fha remelning provisions of is Agreement, Falire to-avotclse ay of kz fonts oF remedies undar this Agreement shall not
result In any walver by LENDER of those righls, All epresantalioss, warranties, and sgrsaments made by Borrower fn this Agroament shal sundve the execution pnd defvery of this
Agreement, shalt be conthialog in nalure, gad shell eemoin in fidl forco and effect unt such fine as Bonowar’s Indablecaess fs paidia ful,
4 .

USA PATRIOT ActOustomer Wenlification Proram Bisclasurs Notica:

To help the gavernmant fight the fimding offeroriem and money laundering actlvilles, U.S, Federal law requires Snanclal Institutions to obta’n, varliy, and second information
thal Identifies each person (Individuals) or businscs{oe)} that is granted a Joan, What thle means foryour As part oftals premium finance agrecmeni, you will heaskad foryour
name, address, federal employer Heniilication number and other lnformation that allows us to identify you. You may also bo asked f provide other identliving doturssnte,

PRIOR TO SIGNING TIKS AGREEMENT, BORROWER HAS READ ANDPUNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT, BORROWER ASREES TO THE TERMS OF
THIS AGREEMENT, BORRGWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS AGREEMENT,
RECEIVED

 

 

OCT 14 2036
AFSEBEX

 

INPUT! - AFSIBEX_PFA_MEVAVIT(DIH3} ; Page 2of2

 
